     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.1 Page 1 of 36

                                             HYDE & SWIGART
       Joshua B. Swigart (SBN 225557)     Daniel G. B.
                                             Joshua Shay  (SBN Esq.
                                                       Swigart,  250548)
                                                                      (225557)
1                                         DanielShay@TCPAFDCPA.com
       Josh@SwigartLawGroup.com              josh@westcoastlitigation.com
2      SWIGART LAW GROUP, APC             LAW   OFFICE
                                             2221 CaminoOF D
                                                           Del  Rio G.
                                                             ANIEL      SHAY
                                                                     South, Ste. 101
       2221 Camino del Rio S, Ste 308     2221
                                             SanCamino
                                                 Diego, del
                                                         CARio   S, Ste 308
                                                             92108
3                                         SanTelephone:
                                               Diego, CA(619)
                                                          92108
       San Diego, CA 92108                                     233-7770
4      P: 866-219-3343                    P: 619-222-7429
                                             Facsimile: (619) 297-1022
       F: 866-219-8344                    F: 866-431-3292
5
6     Attorneys for Plaintiff
7
                           UNITED STATES DISTRICT COURT
8
                        SOUTHERN DISTRICT OF CALIFORNIA
9
10                                        Case No.: '19CV2377 WQHMSB
11
       JOHN AGANON,                       COMPLAINT FOR DAMAGES FOR
12                                        VIOLATIONS OF:
13                  Plaintiff,
                                            I. CREDIT REPAIR
14                                             ORGANIZATIONS ACT, 15 U.S.C.
       vs.
15                                             § 1679, ET SEQ.
                                           II. ELECTRONIC FUNDS TRANSFER
16
                                               ACT, 15 U.S.C. § 1693, ET SEQ.
17     FREEDOM DEBT RELIEF, LLC,          III. CALIFORNIA BUSINESS &
       ANDREW HOUSSER,                         PROFESSIONS CODE § 17200, ET
18
       FINXERA, INC. &                         SEQ.
19     NATIONAL LITIGATION LAW            IV. THE ROSENTHAL FAIR DEBT
       GROUP, LLP,                             COLLECTION PRACTICES ACT,
20
                                               CAL. CIV. CODE § 1788, ET SEQ.
21                  Defendants.            V. NEGLIGENT
                                               MISREPRESENTATION
22
                                          VI. INTENTIONAL
23                                             MISREPRESENTATION
                                         VII. NEGLIGENCE
24
                                         VIII. CONVERSION
25                                        IX. TRESPASS TO CHATTELS
26
27
28

      Complaint                           1
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.2 Page 2 of 36


                                         BACKGROUND
1
      1.   On July 9, 2019, the Consumer Financial Protection Bureau obtained a
2
           $25 million judgment against Freedom Debt Relief, LLC (“Freedom”) and its
3
           founder Andrew Housser. The illegal acts that are the subject of that
4
           judgment are substantially similar to those alleged herein.
5
      2.   This is an individual action brought by John Aganon (“Plaintiff”) that
6
           purchased regulated debt management, financial and legal services from
7
           Freedom Debt Relief, LLC (“Freedom”), Andrew Housser (“Housser”)
8
           Finxera, Inc. (“Finxera”) and National Litigation Law Group, LLP (“NLLG”)
9
           (“Defendants”). Plaintiff, by and through his attorneys, brings this action to
10
           challenge Defendants’ unfair business practices and conduct which caused
11
           Plaintiff damages.
12
      3.   In enacting the Credit Repair Organizations Act, 15 U.S.C. § 1679 et seq.
13
           (“CROA”), Congress declared that “certain advertising and business practices
14
           of some companies engaged in the business of credit repair services have
15
           worked a financial hardship upon consumers, particularly those of limited
16
           economic means and who are inexperienced in credit matters.” 15 U.S.C. §
17
           1679(a)(2).
18
      4.   The purposes of the CROA are (1) to ensure that prospective buyers of the
19
           services of credit repair organizations are provided with the information
20
           necessary to make an informed decision regarding the purchase of such
21
           services; and (2) to protect the public from unfair or deceptive advertising and
22
           business practices by credit repair organizations. 15 U.S.C. § 1679(b)(1); 15
23
           U.S.C. § 1679(b)(2).
24
      5.   The CROA prohibits a variety of false and misleading statements, and fraud,
25
           by credit repair organizations (“CROs”). CROs may not receive payment
26
           before any promised service is “fully performed.” Services must be under
27
           written contract, which must include detailed descriptions of services and
28

      Complaint                                2
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.3 Page 3 of 36



1             contract performance time. Credit repair organizations must provide
2             consumers with separate written disclosure statements describing the
3             consumer’s rights before entering into the contract. Consumers can sue to
4             recover the greater of the amount paid or actual damages, punitive damages,
5             costs, and attorney’s fees for violations.
6     6.      In enacting the Electronic Funds Transfer Act, 15 U.S.C. § 1693 et seq.
7             (“EFTA”), Congress found that the use of electronic systems to transfer funds
8             provides the potential for substantial benefit to consumers. Due to the unique
9             characteristics of such systems, Congress passed the EFTA to provide a basic
10            framework establishing the rights, liabilities, and responsibilities of
11            participants in electronic funds transfer systems, most particularly, to provide
12            consumers with individual rights.
13    7.      In enacting the California Business & Professions Code § 17200, et
14            seq.(“BPC”), the California legislature broadly restricted (1) unlawful
15            business acts; (2) unfair business acts; (3) fraudulent business acts; (4) unfair,
16            deceptive, untrue, or misleading advertising; or (5) any act prohibited by BPC
17            § 17500-17577.5. Section 17203 allows the court to order injunctions.
18    8.      In enacting the California Rosenthal Fair Debt Collection Practices Act, Cal.
19            Civ. Code § 1788 et seq.(“RFDCPA”), the California legislature determined
20            that the banking and credit system and grantors of credit to consumers are
21            dependent upon the collection of just and owing debts and that unfair or
22            deceptive collection practices undermine the public confidence that is
23            essential to the continued functioning of the system and sound extensions of
24            credit to consumers. The Legislature has further determined that there is a
25            need to ensure that debt collectors exercise this responsibility with fairness,
26            honesty, and due regard for the debtor’s rights and that debt collectors must be
27            prohibited from engaging in unfair or deceptive acts or practices.1
28    1
          Cal. Civ. Code §§ 1788.1 (a)-(b)
      Complaint                                     3
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.4 Page 4 of 36


                                         INTRODUCTION
1
      9.   Plaintiff alleges that Defendants operate an elaborate scheme to prey on
2
           consumers that are drowning in credit card debt. Defendants target debtors,
3
           specifically those with larger debts, that are unable to make minimum
4
           payments or will soon be unable to make such payments.
5
      10. Freedom claims to act as a legitimate debt settlement company that offers debt
6
           settlement services while attempting to avoid strict consumer protection
7
           regulations enacted to protect vulnerable and unknowing consumers.
8
      11. Housser is the co-founder and co-CEO of Freedom. At all times material to
9
           this Complaint, Housser has exercised substantial control over and
10
           involvement in the establishment of Freedom’s business policies and practices
11
           described in the Complaint. At all times material to this Complaint, Housser
12
           has had managerial responsibility for Freedom and has materially participated
13
           in the conduct of its affairs. Housser and Freedom are so closely related that
14
           Plaintiff intends to pierce the corporate veil.
15
      12. Finxera knowingly charges and processes unauthorized fees for itself,
16
           Freedom and National Litigation Law Group (“NLLG”) while attempting to
17
           escape scrutiny associated with the highly regulated banking industry by
18
           claiming it simply operates Special Purpose Accounts, not bank accounts, so it
19
           is not subject to traditional banking regulations. The scheme alleged herein
20
           could never transpire if Plaintiff’s settlement funds were held in a normal
21
           bank account.
22
      13. Defendant NLLG was paid $12.00 a month for legal services, not originally
23
           approved by Plaintiff, like defending Plaintiff from lawsuits, that it never
24
           performed. NLLG gave the scheme more legitimacy and provided answers to
25
           frequently asked questions like “what happens if I am sued”. Supposedly,
26
           NLLG would defend the suit, but in Plaintiff’s case, it never did – even after
27
           actual notice of the suit.
28

      Complaint                                  4
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.5 Page 5 of 36



1     14. Plaintiff alleges that Defendants violated: (i) the Credit Repair Organizations
2          Act (“CROA”), 15 U.S.C. § 1679, et seq.; (ii) California Business &
3          Professions Code § 17200, et seq.(“BPC”); (iii) the Electronic Funds Transfer
4          Act (“EFTA”), 15 U.S.C. § 1693, et seq.; (iv) the Rosenthal Fair Debt
5          Collection Practices Act, Cal. Civ. Code § 1788 et seq., and are also guilty of
6          (v) negligent misrepresentation; (vi) intentional misrepresentation; (vii)
7          negligence; (viii) conversion; and, (ix) trespass to chattels.
8     15. Plaintiff makes these allegations based on personal knowledge and
9          investigation conducted by Plaintiff’s attorneys.
10    16. While many violations are described below with specificity, this Complaint
11         alleges violations of the statutes cited in their entirety.
12    17. Unless otherwise indicated, the use of any Defendants’ name in this
13         Complaint includes all agents, employees, officers, members, directors, heirs,
14         successors, assigns, principals, trustees, sureties, subrogees, representatives,
15         and insurers of that defendant named.
16                                  JURISDICTION AND VENUE
17    18. This action arises out of Defendants’ violations of (i) the Credit Repair
18         Organizations Act (“CROA”), 15 U.S.C. § 1679, et seq.; (ii) California’s
19         Unfair Competition Law (“UCL”), California Business & Professions Code §
20         17200, et seq.; (iii) the Electronic Funds Transfer Act (“EFTA”), 15 U.S.C. §
21         1693, et seq.; (iv) the Rosenthal Fair Debt Collection Practices Act
22         (“RFDCPA”), Cal. Civ. Code § 1788 et seq.; (v) negligent misrepresentation;
23         (vi) intentional misrepresentation; (vii) negligence; (viii) conversion; and, (ix)
24         trespass to chattels.
25    19. Jurisdiction of this Court arises over Plaintiff’s claims under the Credit Repair
26         Organizations Act, 15 U.S.C. § 1679, et seq.; and, the Electronic Funds
27         Transfer Act, 15 U.S.C. § 1693, et seq. pursuant to 28 U.S.C. § 1331, and
28         pursuant to 28 U.S.C. § 1367 for supplemental state claims.

      Complaint                                   5
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.6 Page 6 of 36



1     20. Because Defendants conduct business within the State of California, personal
2          jurisdiction is established.
3     21. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
4          Plaintiff resides in the County of San Diego, State of California which is
5          within this judicial district; (ii) the conduct complained of herein occurred
6          within this judicial district; (iii) the agreement entered into between Defendant
7          and Plaintiff was executed in this county; and (iv) Defendant conducts
8          business within this judicial district.
9                                    PARTIES & DEFINITIONS
10    22. Plaintiff is a natural person that resides in the County of San Diego, State of
11         California.
12    23. Plaintiff is also a person from whom a debt collector sought to collect a
13         consumer debt which was alleged to be due and owing from Plaintiff and is a
14         “debtor” as that term is defined by California Civil Code § 1788.2(h) and a
15         “consumer” as that term is defined by 15 U.S.C. § 1693a(6).
16    24. Plaintiff and Defendants are all “persons” as defined by California Business &
17         Professions Code § 17201. California Business & Professions Code § 17206
18         authorizes a private right of action on both an individual and representative
19         basis.
20    25. At all times relevant, Defendants were “persons” as defined by Regulation E
21         in 12 C.F.R. 1005.2(j) and used throughout the EFTA, 15 U.S.C. § 1693, et
22         seq.
23    26. Defendants’ products constitute “services” as defined pursuant to Civil Code
24         Section 1761(b).
25    27. Freedom Debt Relief, LLC is a consumer-debt-settlement company.
26         Established in 2002. Freedom claims that it has successfully negotiated and
27         settled consumer debts in excess of $10 billion for over 650,000 consumers
28         who have enrolled in its debt-settlement program. Freedom is a Delaware

      Complaint                                      6
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.7 Page 7 of 36



1          limited liability company that conducts business in the State of California with
2          its principal offices located at 1875 S. Grant St., Suite 400, San Mateo, CA
3          94402. It is a “credit repair organization” as defined by 15 U.S.C. §
4          1679a(3)(A) providing credit repair services as defined by 15 U.S.C. § 1679b.
5          Plaintiff is informed and believe, and thereon alleges, that Freedom, is a debt
6          collection agency too.
7     28. Housser is an individual natural person that maintains control over Freedom.
8          Upon information and belief, Housser may also have ownership interest in the
9          other Defendants, or share profits with them, or is paid by them, receives
10         some other benefit, or at a minimum has influence over them.
11    29. Finxera, Inc. is a California corporation with its principal place of business
12         located in California. Finxera is part of the emerging financial technology or
13         “fintech” industry which includes things like on-line pay day loans and virtual
14         accounts. The industry has come under scrutiny from regulators for
15         circumventing traditional banking regulations.
16    30. National Litigation Law Group, LLP is a law firm and a limited liability
17         partnership organized in the District of Columbia with its principal place of
18         business in Oklahoma.
19    31. Plaintiff is informed and believes, and thereon alleges, that Defendants, in the
20         ordinary course of business, regularly, on behalf of themselves or others,
21         engage in debt collection as that term is defined by California Civil Code §
22         1788.2(b), and are therefore “debt collectors” defined by California Civil
23         Code § 1788.2(c) and 15 U.S.C. § 1692a(6).
24    32. This case involves money, property or their equivalent, due or owing or
25         alleged to be due or owing from a natural person by reason of a consumer
26         credit transaction. As such, this action arises out of a “consumer debt” and
27         “consumer credit” as those terms are defined by 15 U.S.C. § 1692a(5); and
28         Cal. Civ. Code § 1788.2(f).

      Complaint                                7
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.8 Page 8 of 36



1     33. The term “electronic fund transfer” means any transfer of funds, other than a
2          transaction originated by check, draft, or similar paper instrument, which is
3          initiated through an electronic terminal, telephonic instrument, or computer or
4          magnetic tape so as to order, instruct, or authorize a financial institution to
5          debit or credit an account. Such term includes, but is not limited to, point-of-
6          sale transfers and transfers initiated by telephone, text or email. See 15 U.S.C.
7          § 1692a(7).
8                                   FACTUAL ALLEGATIONS
9     34. Sometime prior to 2016, Plaintiff incurred certain financial obligations to
10         several creditors that were money, property, or their equivalent, which are due
11         or owing, or alleged to be due or owing, from a natural person to another
12         person and were therefore “debts” as defined above.
13    35. At all relevant times, Defendants were in the business of providing debt
14         reduction services to consumers, claiming to be an alternative to bankruptcy,
15         credit counseling, or debt consolidation. The business was marketed as a
16         package including, debt settlement, advice on credit reporting, legal and
17         financial services, and were all part of Defendants’ scheme to bilk Plaintiff
18         and thousands of other consumers.
19                               Freedom’s Enrollment of Plaintiff
20    36. In 2016, Freedom instructed Plaintiff who had been making timely payments
21         to his creditors to withhold any further payments and to change his billing
22         address with his creditors to Freedom’s Arizona address, 4940 South Wendler
23         Drive, Tempe, AZ 85828.
24    37. Freedom coerced Plaintiff to enroll in its debt-settlement program even though
25         he was not delinquent on any debts at the time of enrollment. Freedom said it
26         would claim financial hardship for Plaintiff as part of its underwriting efforts,
27         regardless of Plaintiff’s income.
28    38. Before Plaintiff enrolled in Freedom’s program, Freedom pulled his credit

      Complaint                                  8
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.9 Page 9 of 36



1            report. Freedom used the credit report to confirm its telephone discussions
2            with Plaintiff, the identities of his creditors, the amounts owed to each
3            creditor, the nature of the debt owed to each creditor, and the payment status
4            for each debt.
5     39. Freedom’s underwriting department prepared a “Schedule of Creditors and
6            Debt” listing Plaintiff’s creditors and the amounts owed to those creditors.
7            The Schedule of Creditors and Debt was submitted to Plaintiff for review and
8            execution, and it became “Exhibit A” of the Debt Resolution Agreement that
9            Plaintiff entered into with Freedom for debt-settlement services.
10                    Freedom’s Misrepresentations and Lack of Disclosure
11    40. While Freedom’s Debt Resolution Agreement explained that Plaintiff could
12           withdraw from the program and terminate the agreement, it did not notify
13           Plaintiff that if he withdrew from the program, he would receive the funds in
14           his account, minus any fees that Defendants alleged they were owed.
15    41. Freedom acts as a debt negotiator on behalf of consumers, advertising that it
16           can help those who owe large amounts of unsecured debts, usually $10,000 or
17           more, by negotiating their debts with creditors.
18    42. On its website, Freedom directs consumers to speak with its sales
19           representatives, which it deceptively refers to as “Certified Debt
20           Consultants,”2 despite these individuals holding no specialized certifications
21           in debt management. Defendants’ Certified Debt Consultants are
22           misrepresented as neutral providers of information, when in fact they are sales
23           representatives who actively promote Defendants’ program and hold no
24           special certification other than employment with Freedom.
25    43. Freedom claims the “Certified Debt Consultants” are “experts on your side”
26           and part of a “team of highly trained debt professionals [that] are your
27           partners every step of the way.” The Certified Debt Consultants allegedly
28    2
          https://www.freedomdebtrelief.com/why-were-better/ - last accessed on November 13, 2019
      Complaint                                      9
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.10 Page 10 of 36



1             provide counseling and advice to consumers to help them determine which
2             strategy is best saying “Consumers come first” claiming to do what is in the
3             consumer’s best interest. Freedom’s website also claims that “Whether or not
4             you enroll in our program, [we] do whatever [we] can to empower you to
5             reach your financial goals.”3
6      44. Consumers deciding whether to enroll in Freedom’s program are assured that
7             Freedom’s program will reduce the consumer’s debt ultimately resulting in a
8             better credit score.
9      45. Freedom fails to inform consumers that negotiations with creditors do not
10            commence until the consumer has missed many payments and has deposited
11            sufficient funds into their Special Purpose Account operated by Finxera from
12            which Freedom negotiates settlements and extracts its fees. Generally,
13            sufficient funds will not accumulate until six to nine months after enrollment,
14            at which time negotiations with creditors may begin, however settlements are
15            not certain to begin immediately once sufficient funds have accumulated in
16            the Special Purpose Account.
17     46. Freedom fails to inform consumers that it cannot guarantee creditors will
18            negotiate rather than sue the consumer, while counseling consumers to engage
19            in conduct that is virtually certain to result in negative reports on the
20            consumer’s credit score, credit history, or credit rating.
21             Freedom’s Knowledge That Certain Creditors Would Not Negotiate
22     47. Freedom has long known that certain creditors have policies against
23            negotiating with debt-settlement companies such as Freedom.
24     48. For example, in late 2011, KPIX-TV (“CBS 5”), a local San Francisco
25            television station, aired a story about two Freedom customers who complained
26            about Freedom’s inability to settle debts they owed to Chase. Chase confirmed
27            to CBS 5 that it “does not work with debt-settlement companies.” So as early
28     3
           https://www.freedomdebtrelief.com/why-were-better/ - last accessed on November 13, 2019
       Complaint                                     10
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.11 Page 11 of 36



1           as 2011, Freedom had notice and knew or should have known that some
2           creditors would not negotiate as a matter of corporate policy.
3      49. Freedom has actively sought to reverse creditors’ policies against negotiating
4           with debt-settlement companies. For years, it has maintained a team dedicated
5           to meeting with creditors that have frequently refused to negotiate with
6           Freedom to persuade them to change their policies. On occasion, Housser
7           accompanied this “creditor development team” on its meetings. And for years,
8           Housser has received regular updates (typically every two weeks) from the
9           “creditor development team” and has met frequently with the team to learn
10          about its efforts to persuade creditors to negotiate with Freedom.
11                 Freedom’s False Claims That All Creditors Would Negotiate
12     50. Despite knowing that certain creditors would not negotiate with it, Freedom
13          told Plaintiff that it could negotiate all of his debts.
14     51. Section Two of Freedom’s Debt Resolution Agreement with Plaintiff
15          represented that “each Creditor listed on Exhibit A will work with us to
16          negotiate a settlement of your Debts.” Exhibit A of the Debt Resolution
17          Agreement, the “Schedule of Creditors and Debt,” listed all debts that Plaintiff
18          enrolled in Freedom’s program and the creditors associated with those debts.
19     52. Freedom made this representation even though Plaintiff’s Exhibit A included
20          Synchrony Bank, known to Freedom to have a policy against working with
21          Freedom.
22                              More Unlawful Business Practices
23     53. In September of 2016, Freedom instructed Plaintiff to claim financial hardship
24          with his creditors, no matter his financial situation, cease making monthly
25          payments to them and begin making monthly deposits into Finxera’s Special
26          Purpose Account (“SPA”).
27     54. Freedom had Plaintiff stop communicating with his creditors so it could
28          communicate directly with them.

       Complaint                                   11
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.12 Page 12 of 36



1      55. Freedom’s certified debt consultants insisted that Plaintiff enroll all of his
2           accounts in the program. Plaintiff was resistant because Plaintiff only required
3           assistance for some accounts and not others. The agents indicated that the
4           program would fail if Plaintiff did not enroll all of his accounts because
5           creditors would not negotiate with Freedom if the creditors saw that certain
6           accounts were being paid and in good-standing while others were not.
7      56. Eventually the agent’s pressure resulted in Plaintiff agreeing to enroll all of
8           his accounts in the program.
9      57. Due to Defendants’ conduct described herein, this ultimately resulted in
10          Plaintiff having many derogatory items on his credit reports.
11     58. On September 22, 2016, Freedom prepared a “Debt Resolution Agreement”
12          for Plaintiff which showed that Plaintiff could expect to settle his total
13          enrolled debt of $21,645.00 for between $15,716.00 and $17,370.00.
14     59. The agreement estimated that the Debt Resolution Agreement was Plaintiff’s
15          best option because Plaintiff would pay less when compared to the amounts
16          that Plaintiff would pay if he opted instead for credit counseling with an
17          estimated payoff of $27,056.00 or debt consolidation with an estimated payoff
18          of $28,139.00 or by making minimum payments with an estimated payoff of
19          $60,216.00.
20     60. Plaintiff entered the agreement based exclusively on Freedom’s
21          representations that it could help Plaintiff resolve his debt more quickly and
22          for less money than other viable alternatives and it would be better for his
23          credit score.
24     61. Per the agreement, Plaintiff was to cease making credit payments and instead
25          claim financial hardship and deposit $386.00 each month into Finxera’s
26          Special Purpose Account (“SPA”).
27     62. On October 7, 2016, Plaintiff began transferring $386.00 per month from his
28          checking account into Finxera’s SPA.

       Complaint                                 12
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.13 Page 13 of 36



1      63. Plaintiff made approximately twenty-five transfers of varying amounts into
2           Finxera’s account between October of 2016 and September of 2019 totaling
3           $9,688.00.
4      64. During the course of the relationship with Defendants, Freedom pressured
5           Plaintiff to increase his monthly payment to an amount contrary to the
6           agreement.
7      65. Plaintiff increased his payments as instructed and paid that increased amount
8           for several months.
9                                              Fees
10     66. Freedom calculates its primary fee based on the consumer’s total enrolled
11          debt. In Plaintiff’s case the fee was 23% of the enrolled debt amount, no
12          matter the settlement amount or percentage.
13     67. Freedom claims to collect its fees only when a debt is settled and the first
14          structured settlement payment is made to a creditor from the consumer’s
15          “dedicated bank account” as Freedom calls it.
16     68. But the term “dedicated bank account” is misleading. The account is not a
17          traditional checking or savings account that the consumer controls. It is a
18          virtual account with Finxera. There is no branch location, no checks are
19          issued, there is no debit card or even an app to send or withdraw money.
20     69. Finxera calls the dedicated bank account a Special Purpose Account (“SPA”)
21          and transfers are made from the consumer’s checking account into the SPA.
22     70. Once the funds are in the SPA, Finxera, Freedom and NLLG have total
23          control and access. There is no right to a “charge back” or claim of fraud like
24          a normal bank. The consumer has no power to reverse fraudulent or unlawful
25          transactions.
26     71. Finxera charges a monthly service fee, initially $7.25, now $9.95, to maintain
27          the SPA. Upon information and belief, part of this fee goes to Freedom or
28          Housser in one form or another.

       Complaint                                13
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.14 Page 14 of 36



1      72. From the beginning, NLLG began charging Plaintiff $12.00 per month and
2           taking the fee from the SPA, even though it was not authorized to do so. The
3           fees is nowhere to be found in the Debt Resolution Agreement. Upon
4           information and belief, Freedom or Housser receive part of this fee in some
5           way.
6      73. Freedom rarely settles debts for lump sum payments. It almost always insists
7           on a structured settlement with monthly payments. Plaintiff believes this is so
8           Defendants can extract as many monthly fees as possible for as long as they
9           can.
10     74. Once a creditor agrees to Freedom’s payment plan, Freedom immediately
11          pays itself first from the SPA. Freedom claims it is entitled to 23% of the
12          original debt, in full, at that point.
13     75. Seldomly do the consumers have that much money in their SPA, so freedom
14          unilaterally decides how much to take. But it is sure to leave enough funds in
15          the SPA to pay NLLG $12.00 a month and Finxera $9.95 a month.
16     76. Often, Freedom’s fee takes the SPA balance so low that scheduled settlement
17          payments cannot be made causing a breach of the settlement agreement.
18     77. On March 27, 2017, Freedom settled Plaintiff’s Capital One (“Cap One”)
19          account ending 1951 with a balance of $10,997.01 for $5,498.51.
20     78. Under the terms of the structured settlement, $17.51 was due to Cap One on
21          April 21, 2017 and $189.00 every month thereafter until September 21, 2021.
22     79. The original amount on Exhibit A of the Debt Resolution Agreement was
23          $9,773.00.
24     80. Freedom’s fee was 23% of $9,773.00 or $2,247.79 which became due
25          immediately from the SPA.
26     81. But on April 6, 2017, the balance in Plaintiff’s SPA was only $1,356.19.
27     82. Under the Telemarketing Sales Rule, 16 C.F.R. § 310.4(a)(5)(i) and Plaintiff’s
28          Debt Resolution Agreement with Defendants, Freedom was not to take any

       Complaint                                     14
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.15 Page 15 of 36



1           fees from Plaintiff’s SPA until it had made at least one payment toward the
2           Cap One settlement.
3      83. However, on April 20, 2017, before making a payment to Cap One, Freedom
4           took $1,237.00 as part of its $2,247.79 fee. It is not known how Freedom
5           determined that amount to be appropriate. The balance became $119.19.
6      84. On April 21, 2017, Freedom paid Cap One the first payment of $17.51 from
7           Plaintiff’s SPA. It charged Plaintiff $3.00 to do this because Freedom paid by
8           Cap One by phone without Plaintiff’s knowledge or consent, and the SPA
9           balance became $98.68.
10     85. Freedom never made another payment to Cap One claiming the funds in the
11          SPA were too low.
12     86. On May 18, 2017, Freedom took $50.00 from Plaintiff’s SPA as partial
13          payment for its Cap One settlement fee.
14     87. On June 20, 2017, Freedom took another $75.00 as partial payment for the
15          fee.
16     88. All the while, NLLG and Finxera continued taking monthly fees as well, part
17          of which Plaintiff asserts went to Freedom and Housser in one form or
18          another.
19     89. On June 20, 2017, the balance in the SPA was $321.18. Freedom could have
20          paid Cap One the $189.00 monthly settlement payment, but it did not because
21          the SPA funds were allegedly too low.
22     90. To this day, Freedom has never explained to Plaintiff how it determined the
23          fee amounts it took from Plaintiff’s SPA or the dates of extraction.
24     91. On approximately twenty-five occasions Plaintiff was charged a “Monthly
25          Service Fee.”
26     92. The fee was $7.25, now $9.95, per month in direct violation law and the
27          agreement because the funds were taken out prior to services being fully
28          performed.

       Complaint                                15
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.16 Page 16 of 36



1      93. Plaintiff was charged $12.00 per month for the entirety of the program for
2           NLLG’s “legal services”. This fee was not approved by Plaintiff and even
3           when the services were needed, they were not provided resulting in a
4           judgment against Plaintiff.
5      94. Plaintiff was charged $25.00 repeatedly for “Non Sufficient Funds Fees”
6           resulting from a scheduled transfer from Plaintiff’s checking account to his
7           Special Purpose Account not going through. Yet both accounts belonged to
8           Plaintiff.
9      95. Under Cal. Civ. Code § 1719(a)(1), “any person who passes a check on
10          insufficient funds shall be liable to the payee.” Here, there was no check and
11          the payee was Plaintiff, not Freedom or Finxera.
12     96. Freedom often demanded payments from Plaintiff and used the funds to pay
13          “Phone Payment” fees of $3.00 to itself.
14     97. The phone payments were regularly made to various creditors by Freedom on
15          Plaintiff’s behalf resulting in numerous $3.00 fees for Freedom or Finxera.
16     98. These fees went to Defendants, not Plaintiff’s creditors and Defendants had an
17          incentive to make many payments by phone.
18     99. The Debt Resolution Agreement does reference “Phone Payment” without any
19          clarification. It implies Plaintiff would have a choice to incur the fee. Not
20          that Defendants could pay by phone and charge the fee whenever wanted.
21     100. These “Phone Payment” fees were incurred between 2016 through 2017.
22     101. At no time did Defendants inform Plaintiff that this fee would occur regularly
23          or at all without Plaintiff’s consent, and at no time did Plaintiff agree to this
24          type of phone fee.
25     102. At no time did Plaintiff authorize Defendants to incur these fees for
26          themselves.
27     103. At no time relevant did Defendants discuss any payment alternatives that
28          could be explored which would not result in a “Phone Payment” fee.

       Complaint                                 16
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.17 Page 17 of 36



1      104. Freedom illegally and constantly took unauthorized “Settlement Fees” from
2           Plaintiff’s SPA.
3      105. Freedom advised Plaintiff that as a part of its business practice, it first takes its
4           own fees, and then uses the remaining funds to make settlement payments.
5      106. The settlement fees were taken from Plaintiff’s SPA prior to the completion of
6           Freedom’s services and prior to the first settlement payment being made.
7      107. Between April 20, 2017, and November 9, 2019, Freedom extracted
8           “Settlement Fees” from Plaintiff’s SPA on numerous occasions.
9      108. The unauthorized withdrawals for “Settlement Fees” varied from $50.00 to
10          $1,237.00. Plaintiff never knew how much Freedom would take, or when, or
11          for which settlement.
12     109. Plaintiff was never provided a fee schedule or any sort of document outlining
13          how, when, or what amount in “Settlement Fees” would be withdrawn from
14          Plaintiff’s account.
15     110. The “Settlement Fees” do not correspond with accounts that were settled. It is
16          impossible for Plaintiff to ascertain which fees are for which settlements.
17     111. Plaintiff never consented to the haphazard, unclear, confusing and convoluted
18          form of withdrawal of “Settlement Fees”.
19                                 NLLG Fees & Missed Deadline
20     112. From the beginning of the relationship in October of 2016, NLLG began
21          taking $12.00 a month from Plaintiff’s SPA without authorization, consent or
22          approval by Plaintiff. The fee is not in the Debt Resolution Agreement.
23          Plaintiff never agreed to pay NLLG and did not need NLLG’s service at the
24          time.
25     113. On May 1, 2018, a lawsuit was filed against Plaintiff related to one of his
26          debts in Defendants’ program known as Prosper Marketplace which had been
27          transferred to Absolute Resolutions Investments, LLC (“Absolute”). The
28          lawsuit is Absolute Resolutions Investments, LLC vs Aganon filed in San

       Complaint                                  17
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.18 Page 18 of 36



1           Diego Superior Court on May 1, 2018 under case number 37-2018-00021591-
2           CL-CL-CTL.
3      114. On June 5, 2018, Plaintiff was served the lawsuit and immediately emailed
4           Freedom about it and faxed the Summons and Complaint to NLLG as
5           instructed by Freedom.
6      115. Despite charging Plaintiff $12.00 per month for almost two years, NLLG
7           completely failed to respond to the lawsuit. NLLG did not contact Absolute’s
8           attorney or file an answer or otherwise appear in the lawsuit, unknown to
9           Plaintiff.
10     116. On May 30, 2019, Absolute obtained a default judgment against Plaintiff for
11          $6,745.45.
12     117. On October 18, 2019, a writ was issued and Plaintiff now lives in fear of bank
13          levies and wage garnishments.
14     118. Plaintiff trusted and paid Defendants to handle his debt and the lawsuit. He
15          relied on Defendants and believed he was in good hands.
16        Freedom Refusing to Provide Plaintiff His Debt Resolution Agreement or
17           Allow Him to Withdraw from The Program or Release His Funds &
18                        Defendants’ Other Unlawful Business Practices
19     119. In 2016, when Plaintiff signed up with Defendants, Freedom sent Plaintiff his
20          Debt Resolution Agreement (“DRA”) to sign electronically via DocuSign and
21          no paper version was provided to Plaintiff.
22     120. Freedom claimed the DRA and all other related documents would be available
23          to Plaintiff on Freedom’s website called the “Dash Board”.
24     121. But the DRA was no-where to be found on Plaintiff’s Dash Board or any other
25          part of the website.
26     122. On September 27, 2019, Plaintiff requested his DRA from Freedom in writing
27          via e-mail.
28     123. On September 30, 2019, Freedom’s agent responded saying it would send the

       Complaint                               18
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.19 Page 19 of 36



1           DRA in “three to four business days”.
2      124. In the following weeks, Plaintiff requested the DRA from Freedom at least
3           three more times in writing only to encounter more delay tactics.
4      125. On October 18, 2019, three weeks after Plaintiff requested it, Freedom finally
5           emailed Plaintiff his DRA.
6      126. On November 1, 2019, Plaintiff informed Defendant that he was withdrawing
7           from the program and asked for an accounting and for a return of the funds in
8           his SPA.
9      127. On November 1, 2019, Freedom responded with an email advising Plaintiff he
10          had to call them to withdraw from the program.
11     128. On November 4, 2019, Plaintiff again requested in writing to withdraw from
12          the program and have his SPA funds sent to him.
13     129. On November 5, 2019, Freedom again responded via email telling Plaintiff he
14          had to call them to withdraw and to access his SPA funds.
15     130. On November 6, 2019, after Defendant refused to allow Plaintiff to withdraw
16          or access his SPA funds, Plaintiff was forced to call Freedom.
17     131. During the ensuing twenty-minute conversation, Plaintiff’s call was elevated
18          to a retention specialist that attempted every sales trick in the book to prevent
19          Plaintiff from withdrawing.
20     132. The agent even said “you’ve already paid us a fee for doing something that
21          didn’t get completed” and “this is gonna cost you money”.
22     133. On October 30, 2019, the balance in Plaintiff’s SPA was $4,720.99.
23     134. On November 9, 2019, after Freedom, NLLG and Finxera took alleged fees
24          they say they were owed the final balance became $4,255.06.
25     135. Defendants justified this by stating the withdrawals were required to cover
26          fees.
27     136. Plaintiff at no time consented to the withdrawals and the withdrawals were
28          wholly unauthorized and unlawful.

       Complaint                                 19
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.20 Page 20 of 36



1      137. Defendants caused Plaintiff damages including but not limited to, lost money
2           and property, deprivation of use of the account at issue, lost funds which were
3           unlawfully taken from said account that have yet to be returned,
4           inconvenience, and emotional distress.
5                              Housser’s Substantial Involvement
6      138. Housser has had the authority and responsibility to approve Freedom’s
7           policies and practices.
8      139. Housser has had the authority and responsibility to approve the content of the
9           Debt Resolution Agreements.
10     140. Housser’s name and signature have appeared on all Debt Resolution
11          Agreements with consumers and Plaintiff.
12     141. Housser has known that the statement included in Plaintiff’s Debt Resolution
13          Agreement, Section Two, that “each Creditor listed on Exhibit A will work
14          with us to negotiate a settlement of your Debts” was not true with respect to
15          Plaintiff’s creditor Synchrony Bank. Housser has known that Synchrony
16          Bank had policies against negotiating with debt-settlement companies.
17          Housser has known that Freedom would be unable to negotiate with
18          Synchrony Bank who had such policy.
19     142. Housser has known that the statement included in all Debt Resolution
20          Agreements that consumers would only be charged if Freedom negotiated a
21          settlement and consumers made payments toward those settlements was not
22          true.
23     143. Housser has had knowledge of and control over Freedom’s fee-charging
24          practices, including its charging of fees in the absence of any consumer
25          payment on a settlement as well as a myriad of other fees.
26                                          CROAA
27     144. Through this conduct, Defendants violated 15 U.S.C. § 1679b(a)(3) by
28          making an untrue or misleading representation regarding its credit repair and

       Complaint                               20
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.21 Page 21 of 36



1           debt settlement services.
2      145. Through this conduct, Defendants violated 15 U.S.C. § 1679b(a)(4) by
3           engaging directly or indirectly in any act, practice, or course of business that
4           constitutes or results in the commission or attempt to commit a fraud or
5           deception on a person in connection with the sale of Defendants’ credit repair
6           and debt settlement services.
7      146. Through this conduct, Defendants violated 15 U.S.C. § 1679b(b) by charging
8           or receiving payment in advance for the performance of services Defendants
9           had agreed to perform for Plaintiff before the service was fully performed.
10                                              BPC
11     147. Through this conduct, Defendants violated California Business and
12          Professions Code § 17200, et seq. and engaged in business practices that are
13          unlawful because they violate the Credit Repair Organizations Act (“CROA”),
14          15 U.S.C. § 1679, et seq. In addition, Defendants violated the Electronic
15          Funds Transfer Act (“EFTA”), 15 U.S.C. 1693, et seq., by conducting
16          transfers of Plaintiff’s funds without consent or authorization.
17     148. Through this conduct, Defendants violated California Business and
18          Professions Code § 17200, et seq. and engaged in business practices that are
19          unfair because Defendants did not fully disclose material information
20          regarding the program to Plaintiff and pressured Plaintiff to agree to
21          additional services for additional fees.
22     149. As a result of the unfair business practices, Defendants gain a competitive
23          advantage over competitors who comply with the CROA and Bus. & Prof.
24          Code § 17200, thereby receiving more money from, and causing injury to,
25          unsuspecting consumers.
26     150. Alternatively, Defendants engaged in a pattern of “unfair” business practices
27          that violate the wording and intent of the abovementioned statute/s by
28          engaging in practices that are immoral, unethical, oppressive or unscrupulous,

       Complaint                                 21
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.22 Page 22 of 36



1           and against public policy, the utility of such conduct, if any, being far
2           outweighed by the harm done to consumers.
3      151. Through this conduct, Defendants violated California Business and
4           Professions Code § 17200, et seq. and engaged in business practices that are
5           deceptive.
6      152. Beginning at a date currently unknown and continuing up through the time of
7           this Complaint, Defendants engaged in acts of unfair competition, including
8           those described above and herein, prohibited and in violation of Bus. & Prof.
9           Code § 17200, et seq., by engaging in a pattern of “fraudulent” business
10          practices within the meaning of Bus. & Prof. Code § 17200, et seq.
11     153. Defendants’ conduct is likely to deceive the public who are likely to believe
12          that Defendants may contractually charge a retainer fee, service fee, or
13          pressure consumers to increase their monthly deposits into their dedicated
14          bank accounts, even though those fees exceed those permitted by contract or
15          law.
16     154. Moreover, Defendants misrepresent to Plaintiff and the general public that the
17          sales representatives are unbiased “Certified Debt Consultants” when these
18          individuals hold no specialized certifications and actively promote
19          Defendants’ program over other debt relief options, such as credit counseling
20          or debt consolidation.
21     155. As a result of each and every violation of the UCL, Plaintiff is entitled to
22          damages pursuant to Cal. Bus. & Prof. Code § 17200, et seq. as a result of
23          Defendants’ unlawful, unfair, and deceptive business practices. Defendants
24          are liable to make restitution of such charges, including interest on the
25          liquidated sum from the date of payment plus interest.
26     156. Defendants’ advertising is unfair, deceptive, untrue or misleading in that
27          consumers are led to believe that they are working with certified debt
28          consultants when those individuals are merely Defendants’ sales

       Complaint                                 22
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.23 Page 23 of 36



1           representatives.
2      157. Consumers are further misled into believing that Defendants’ program will
3           result in a net benefit to their credit score, report, or rating as long as they
4           fully participate and make the scheduled deposits as calculated by Defendants.
5           However, Defendants do not inform clients that sufficient funds do not
6           accumulate in the dedicated bank account for approximately 6-9 months from
7           the date of enrollment.
8      158. Defendant also does not inform clients that if they fail to deposit what is
9           considered “sufficient funds” into the account they will be subject to a fee.
10     159. Plaintiff, reasonable consumers, and the public would likely be, and, in fact
11          were, deceived and misled by Defendants’ advertising that participating in its
12          program for the duration calculated by Defendants would reduce Plaintiff’s
13          debt and improve Plaintiff’s long-term credit score, credit report, or credit
14          rating.
15     160. Defendants’ unlawful, unfair, and fraudulent business practices and unfair,
16          deceptive, untrue or misleading advertising present a continuing threat to the
17          public because Defendants continue to engage in unlawful, unfair, and
18          deceptive conduct that harms consumers.
19     161. Defendants engaged in these unlawful, unfair, and fraudulent business
20          practices motivated solely by Defendants’ self-interest with the primary
21          purpose of collecting unlawful and unauthorized monies from Plaintiff,
22          thereby unjustly enriching Defendants.
23     162. Such acts and omissions by Defendants are unlawful and/or unfair and/or
24          fraudulent and constitute violations of Business & Professions Code section
25          17200, et seq.
26     163. As a direct and proximate result of the aforementioned acts and
27          representations described above and herein, Defendants received and continue
28          to receive an unfair competitive advantage and unearned commercial benefits

       Complaint                                  23
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.24 Page 24 of 36



1            at the expense of its competitors and the public.
2      164. Through this conduct, Defendants violated California Business and
3            Professions Code § 17200, et seq. by engaging in business practices that are
4            unlawful, unfair, or fraudulent.
5      165. As a direct and proximate result of Defendants’ unlawful, unfair and
6            fraudulent conduct described herein, Defendants have been and will continue
7            to be unjustly enriched by the receipt of ill-gotten gains from customers,
8            including Plaintiff, who unwittingly provided money to Defendant based on
9            Defendants’ misleading representations.
10     166. Plaintiff suffered an “injury in fact” because Plaintiff’s money was taken by
11           Defendants as a result of Defendants’ false representations regarding
12           Defendants’ services.
13                                              EFTA
14     167. The “dedicated bank account” or Special Purpose Account (“SPA”)
15           referenced herein and Plaintiff’s other checking account implicated by
16           Defendants’ conduct are each “accounts” as defined by 15 U.S.C. 1693a(2)
17           and 12 C.F.R. 1005.2(b)(1).
18     168. Defendant withdrew funds from Plaintiff’s account, without Plaintiff’s
19           authorization and not in compliance with the agreement.
20     169. Defendants transferred themselves funds from Plaintiff’s SPA under the guise
21           of “Phone Payment Fees”, “Non Sufficient Funds Fees”, “Monthly Service
22           Fees”, “NLLG Monthly Service Fees” and “Settlement Fees”.
23     170. Each unauthorized withdrawal described herein of Plaintiff’s funds constitutes
24           an “unauthorized electronic fund transfer” as defined by 15 U.S.C. 1693a(12)
25           and 12 C.F.R. 1005.2(m).
26     171. Through this conduct, Defendants violated 15 U.S.C. 1693e(a) as Defendants
27           executed unauthorized electronic fund transfers from Plaintiff’s account.
28     ///

       Complaint                                 24
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.25 Page 25 of 36



1      ///
2                                             RFDCPA
3      172. Through this conduct, Defendants violated 15 U.S.C. § 1692d by engaging in
4            conduct the natural consequence of which is to harass, oppress and abuse
5            Plaintiff in connection with the collection of the alleged debt. This section is
6            also incorporated into the RFDCPA through Cal. Civ. Code § 1788.17; thus,
7            Defendants also violated Cal. Civ. Code § 1788.17.
8      173. Through this conduct, Defendants violated 15 U.S.C. § 1692e by using false,
9            deceptive and misleading representations in connection with the collection of
10           the alleged debt. This section is incorporated into the RFDCPA through Cal.
11           Civ. Code § 1788.17; thus, Defendant also violated Cal. Civ. Code § 1788.17.
12     174. Through this conduct, Defendants violated 15 U.S.C. § 1692e(2)(B) by
13           making a false or misleading representation in regard to any services rendered
14           or compensation which may be lawfully received by any debt collector for the
15           collection of a debt. This section is incorporated into the Rosenthal Act
16           through Cal. Civ. Code § 1788.17. Thus, Defendants violated Cal. Civ. Code
17           § 1788.17.
18     175. Through this conduct, Defendants violated 15 U.S.C. § 1692e(10) by using
19           false representations and deceptive means in attempting to collect the alleged
20           debt from Plaintiff. This section is incorporated into the Rosenthal Act
21           through Cal. Civ. Code § 1788.17. Thus, Defendants violated Cal. Civ. Code
22           § 1788.17.
23     176. Through this conduct, Defendants violated 15 U.S.C. § 1692f by using unfair
24           and unconscionable means to collect Plaintiff’s alleged debt. This section is
25           incorporated into the Rosenthal Act through Cal. Civ. Code § 1788.17. Thus,
26           Defendants violated Cal. Civ. Code § 1788.17.
27     177. Through this conduct, Defendants violated 15 U.S.C. § 1692f(1) by collecting
28           funds from Plaintiff that were not authorized by any agreement creating the

       Complaint                                 25
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.26 Page 26 of 36



1           debt. This section is incorporated into the Rosenthal Act through Cal. Civ.
2           Code § 1788.17. Thus, Defendants violated Cal. Civ. Code § 1788.17.
                                    CAUSES OF ACTION
3
                                          COUNT I
4                VIOLATIONS OF THE CREDIT REPAIR ORGANIZATIONS ACT
                15 U.S.C. §§ 1679, ET SEQ. (CROA) AS TO FREEDOM & HOUSSER
5
       178. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
6
            as though fully stated herein.
7
       179. The foregoing acts and omissions constitute numerous and multiple violations
8
            of the CROA.
9
       180. Freedom is a CRO because it counsels and advises consumers of the benefits
10
            and drawbacks of different types of credit repair services and then instructs
11
            consumers to take a course of action – to cease making credit payments – which
12
            will alter the consumer’s credit rating, credit history, or credit score.
13
       181. Moreover, Freedom convinces consumers to enroll in its program based on the
14
            misleading representation that its program is superior to other services, despite
15
            the immediate negative credit implications, because consumers will be able to
16
            reduce their debt load, ultimately resulting in improvement of their credit
17
            worthiness.
18
       182. As a result of each and every violation of the CROA, Plaintiff request actual
19
            damages, punitive damages, and attorney’s fees pursuant to 15 U.S.C. §
20
            1679g.
21
                                         COUNT II
22                VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
              BUS. & PROF. CODE § 17200, ET SEQ. (UCL) AS TO ALL DEFENDANTS
23
       183. Plaintiff incorporates by reference all of the above paragraphs of this
24
            Complaint as though fully stated herein.
25
       184. The foregoing acts and omissions constitute numerous and multiple violations
26
            of the California’s Unfair Competition Law (“UCL”).
27
       185. “Unfair competition” is defined by Business and Professions Code Section §
28

       Complaint                                 26
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.27 Page 27 of 36



1           17200 as encompassing several types of business “wrongs,” including: (1) an
2           “unlawful” business act or practice, (2) an “unfair” business act or practice,
3           (3) a “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue
4           or misleading advertising.” The definitions in § 17200 are drafted in the
5           disjunctive, meaning that each of these “wrongs” operates independently from
6           the others.
7      186. By and through Defendants’ conduct alleged herein, Defendants engaged in
8           conduct which constitutes unlawful, unfair, and/or fraudulent business
9           practices, and unfair, deceptive, untrue or misleading advertising prohibited
10          by Bus. & Prof. Code § 17200, et seq..
11                                           Unlawful
12     187. Beginning at a date currently unknown through the time of the filing of this
13          Complaint, Defendants have committed acts of unfair competition, including
14          those described above, by engaging in a pattern of “unlawful” business
15          practices, within the meaning of Bus. & Prof. Code § 17200, et seq..
16     188. Through this conduct, Defendants violated California Business and
17          Professions Code § 17200, et seq. and engaged in business practices that are
18          unlawful because they violate the Credit Repair Organizations Act (“CROA”),
19          15 U.S.C. § 1679, et seq. In addition, Defendants violated the Electronic
20          Funds Transfer Act (“EFTA”), 15 U.S.C. 1693, et seq., by conducting
21          transfers of Plaintiff’s funds without consent or authorization.
22                                            Unfair
23     189. Beginning at a date currently unknown and continuing up through the time of
24          this Complaint, Defendants have committed acts of unfair competition that are
25          prohibited by Bus. & Prof. Code section 17200, et seq..
26     190. Through this conduct, Defendants violated California Business and
27          Professions Code § 17200, et seq. and engaged in business practices that are
28          unfair because Defendant did not fully disclose material information regarding

       Complaint                                27
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.28 Page 28 of 36



1           its program to Plaintiff and pressured Plaintiff to agree to additional services
2           for additional fees.
3      191. As a result of its unfair business practices, Defendants gained a competitive
4           advantage over competitors who comply with the CROA and Bus. & Prof.
5           Code § 17200, thereby receiving more money from, and causing injury to,
6           unsuspecting consumers.
7      192. Alternatively, Defendants engaged in a pattern of “unfair” business practices
8           that violate the wording and intent of the abovementioned statute/s by
9           engaging in practices that are immoral, unethical, oppressive or unscrupulous,
10          and against public policy, the utility of such conduct, if any, being far
11          outweighed by the harm done to consumers.
12                                          Fraudulent
13     193. Beginning at a date currently unknown and continuing up through the time of
14          this Complaint, Defendants engaged in acts of unfair competition, including
15          those described above and herein, prohibited and in violation of Bus. & Prof.
16          Code § 17200, et seq., by engaging in a pattern of “fraudulent” business
17          practices within the meaning of Bus. & Prof. Code § 17200, et seq..
18     194. Defendants’ conduct is likely to deceive members of the public who are likely
19          to believe that Defendants may contractually charge a retainer fee, service fee,
20          or pressure consumers to increase their monthly deposit into their dedicated
21          bank accounts, even though the fees exceed that permitted by contract or law.
22     195. Moreover, Defendants misrepresents to the general public that their sales
23          representatives are “Certified Debt Consultants” when these individuals hold
24          no specialized certifications and actively promote Defendants’ program over
25          other debt relief options, such as credit counseling or debt consolidation.
26     196. As a result of each and every violation of the UCL, Plaintiff is entitled to
27          damages pursuant to Cal. Bus. & Prof. Code § 17200, et seq. as a result of
28          Defendants’ unlawful, unfair, and deceptive business practices. Defendants

       Complaint                                 28
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.29 Page 29 of 36



1           are liable to make restitution of such charges, including interest on the
2           liquidated sum from the date of payment plus interest.
3                      Unfair, Deceptive, Untrue, or Misleading Advertising
4      197. Defendants’ advertising is unfair, deceptive, untrue or misleading in that
5           consumers are led to believe that they are working with certified debt
6           consultants when those individuals are merely Defendants’ sales
7           representatives.
8      198. Consumers are further misled into believing that Defendants’ program will
9           result in a net benefit to their credit score, report, or rating as long as they
10          fully participate and make the scheduled deposits as calculated by Defendants.
11          However, Defendants do not inform clients that sufficient funds do not
12          accumulate in the dedicated bank account for approximately six to nine
13          months from the date of enrollment or more.
14     199. Plaintiff, reasonable consumers, and the public would likely be, and, in fact
15          were, deceived and misled by Defendants’ advertising that participating in its
16          program for the duration calculated by Defendants would reduce Plaintiff’s
17          debt and improve Plaintiff’s long-term credit scores, credit reports, or credit
18          ratings.
19     200. Defendants’ unlawful, unfair, and fraudulent business practices and unfair,
20          deceptive, untrue or misleading advertising present a continuing threat to the
21          public because Defendants continue to engage in unlawful, unfair, and
22          deceptive conduct that harms consumers.
23     201. Defendants engaged in these unlawful, unfair, and fraudulent business
24          practices motivated solely by Defendants’ self-interest with the primary
25          purpose of collecting unlawful and unauthorized monies from Plaintiff;
26          thereby unjustly enriching Defendants.
27     202. Such acts and omissions by Defendants are unlawful and/or unfair and/or
28          fraudulent and constitute a violation of Business & Professions Code section

       Complaint                                  29
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.30 Page 30 of 36



1            17200, et seq.
2      203. As a direct and proximate result of the aforementioned acts and
3            representations described above and herein, Defendants received and continue
4            to receive an unfair competitive advantage and unearned commercial benefits
5            at the expense of its competitors and the public.
6      204. Through this conduct, Defendants violated California Business and
7            Professions Code § 17200, et seq. by engaging in business practices that are
8            unlawful, unfair, or fraudulent.
9      205. As a direct and proximate result of Defendants’ unlawful, unfair and
10           fraudulent conduct described herein, Defendants have been and will continue
11           to be unjustly enriched by the receipt of ill-gotten gains from customers,
12           including Plaintiff, who unwittingly provided money to Defendants based on
13           Defendants’ misleading representations.
14     206. Plaintiff suffered an “injury in fact” because Plaintiff’s money was taken by
15           Defendants as a result of Defendants’ false representations set forth by
16           Defendants.
                                           COUNT III
17
                      VIOLATIONS OF ELECTRONIC FUNDS TRANSFER ACT
18                   15 U.S.C. §§ 1693, ET SEQ. (EFTA) AS TO ALL DEFENDANTS
19     207. Plaintiff incorporates by reference all of the above paragraphs of this
20           Complaint as though fully stated herein.
21     208. The foregoing acts and omissions constitute numerous and multiple violations
22           of EFTA.
23     209. As a result of each and every violation of the EFTA, Plaintiff is entitled to any
24           actual damages pursuant to 15 U.S.C. § 1693m(a)(1); statutory damages in an
25           amount not less than $100 nor greater than $1,000.00 pursuant to 15 U.S.C. §
26           1693m(a)(2)(A); and reasonable attorney’s fees and costs pursuant to 15
27           U.S.C. § 1693m(a)(3) from Defendants.
28     ///

       Complaint                                 30
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.31 Page 31 of 36



1      ///
2                                             COUNT IV
3            VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
4             CAL. CIV. CODE §§ 1788-1788.32 (RFDCPA) AS TO ALL DEFENDANTS
5      210. Plaintiff incorporates by reference all of the above paragraphs of this
6             Complaint as though fully stated herein.
7      211. The foregoing acts and omissions constitute numerous and multiple violations
8             of the RFDCPA.
9      212. As a result of each and every violation of the RFDCPA, Plaintiff is entitled to
10            any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
11            damages for a knowing or willful violation in the amount up to $1,000.00
12            pursuant to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and
13            costs pursuant to Cal. Civ. Code § 1788.30(c) from each Defendant
14            individually.
15                                            COUNT V
16                  NEGLIGENT MISREPRESENTATION AS TO ALL DEFENDANTS
17     213. Plaintiff incorporate by reference all of the above paragraphs of this
18            Complaint as though fully stated herein.
19     214. Plaintiff is informed and believes, and thereon alleges, that at all relevant
20            times, Defendants made representations to Plaintiff that misrepresented the
21            quality of the services offered and benefits that would be realized by Plaintiff.
22     215. Defendants, at all times relevant, had a pecuniary interest in the transactions.
23     216. Plaintiff is informed and believes, and thereon alleges, that at all times
24            relevant, Defendants did not exercise reasonable care or competence in
25            obtaining or communicating the information regarding the services offered by
26            Defendants.
27     ///
28     ///

       Complaint                                  31
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.32 Page 32 of 36



1      ///
2                                            COUNT VI
3                  INTENTIONAL MISREPRESENTATION AS TO ALL DEFENDANTS
4      217. Plaintiff incorporates by reference all of the above paragraphs of this
5            Complaint as though fully stated herein.
6      218. Plaintiff is informed and believes, and thereon alleges, that Defendants
7            intentionally and willfully misrepresented quality of the services offered and
8            benefits that would be realized by Plaintiff.
9      219. Said representations were material misrepresentations.
10     220. Plaintiff is informed and believes, and thereon alleges, that at all relevant
11           times, Defendants made the false representations to Plaintiff with full
12           knowledge of the falsity.
13     221. Plaintiff entered into a contract with Defendants based solely on the
14           representations made by Defendants. Therefore, Plaintiff is informed and
15           believes and thereon alleges, that at all relevant times Defendants intended
16           that Plaintiff rely on the representations made by Defendants.
17     222. Plaintiff did in fact rely on the misrepresentations by Defendants causing
18           Plaintiff harm.
19                                          COUNT VII
20                             NEGLIGENCE AS TO ALL DEFENDANTS
21     223. Plaintiff incorporates by reference all of the above paragraphs of this
22           Complaint as though fully stated herein.
23     224. Plaintiff believes and thereon alleges that Defendants owed various duties to
24           Plaintiff pursuant to CROA; Cal. Bus. And Prof. Code § 17200, et seq.;
25           EFTA; and the RFDCPA. Specifically, Defendants owed a duty to Plaintiff
26           with regard to the manner in which Defendants operate.
27     225. Defendants breached Defendants’ duties by engaging in the acts described
28           herein each in violation of the CROA; Cal. Bus. And Prof. Code § 17200, et

       Complaint                                 32
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.33 Page 33 of 36



1           seq.; EFTA; and the RFDCPA.
2      226. Plaintiff asserts that Defendants are the actual and legal cause of Plaintiff’s
3           injuries.
4      227. Plaintiff believes and thereon alleges that as a proximate result of Defendants’
5           negligence, Plaintiff has suffered severe emotional distress.
6      228. Due to the egregious violations alleged herein, Plaintiff asserts that
7           Defendants breached Defendants’ duties in an oppressive, malicious,
8           despicable, gross and wantonly negligent manner. As such, said conduct
9           establishes Defendants’ conscious disregard for Plaintiff’s rights and entitles
10          Plaintiff to recover punitive damages from Defendants.
11                                          COUNT VIII
12                            CONVERSION AS TO ALL DEFENDANTS
13     229. Plaintiff incorporates by reference all of the above paragraphs of this
14          Complaint as though fully stated herein.
15     230. Defendants intentionally took monies from Plaintiff’s account.
16     231. At all times, Plaintiff owned and/or had full possessory rights over the funds
17          in Plaintiff’s account.
18     232. At all times, Defendants had no possessory right to the funds in Plaintiff’s
19          account.
20     233. Defendants were to use the money in the account only as expressly authorized
21          by Plaintiff.
22     234. Defendants prevented Plaintiff from having access to and fully deprived
23          Plaintiff of any possessory rights or enjoyment of his monies described above.
24     235. The conduct of Defendants was oppressive, fraudulent, malicious and
25          outrageous.
26     236. Defendants harmed Plaintiff by fully depriving Plaintiff of the full use, value
27          and enjoyment of the monies described above.
28     237. Defendants further caused Plaintiff to suffer emotional distress.

       Complaint                                 33
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.34 Page 34 of 36



1      ///
2      238. The conduct of Defendants was a substantial factor in causing Plaintiff this
3            emotional distress and the harm described above in an amount to be proven at
4            trial.
5      239. Plaintiff is entitled to punitive and exemplary damages in an amount to be
6            established at trial.
7                                            COUNT IX
8                        TRESPASS TO CHATTELS AS TO ALL DEFENDANTS
9      240. Plaintiff incorporates by reference, all of the above paragraphs of this
10           Complaint as though fully stated herein.
11     241. Plaintiff had a right to possession of his account and monies contained therein
12           at the time Defendants unlawfully took possession.
13     242. Defendants have intentionally and substantially interfered with Plaintiff’s
14           property by taking and retaining possession of Plaintiff’s property, preventing
15           Plaintiff from having access to said account and monies.
16     243. Plaintiff did not consent to Defendants’ conduct.
17     244. Defendants’ conduct has caused Plaintiff damages including but not limited
18           to, lost work, deprivation of use of the money at issue, lost funds which were
19           taken from said account that have yet to be returned, inconvenience, and
20           emotional distress.
21     245. As a result of Defendants’ conduct, Plaintiff is entitled to actual damages,
22           including economic and non-economic damages, and punitive damages.
23                                        TRIAL BY JURY
24           Pursuant to the seventh amendment to the Constitution of the United States of
25     America, Plaintiff is entitled to, and demands, a trial by jury.
26                                     PRAYER FOR RELIEF
27     WHEREFORE, Plaintiff prays that judgment be entered against Defendants for:
28           • General damages according to proof;

       Complaint                                 34
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.35 Page 35 of 36



1            • Special damages according to proof;
2            • Costs of suit incurred herein;
3            • As a result of each and every violation of the CROA, an award of actual
4                  damages, the greater of (1) the amount of any actual damages sustained
5                  by Plaintiff or (2) any amount paid by Plaintiff to Defendants pursuant to
6                  15 U.S.C. § 1679g(a)(1)(A)-(B);
7            • An award of punitive damages, in such amount as the court may allow,
8                  pursuant to 15 U.S.C. § 1679g(a)(2)(A);
9
             • An award of costs of litigation and reasonable attorney’s fees, pursuant to
10
                   15 U.S.C. § 1679g(a)(3).
11
             • An award of actual damages, in an amount to be determined at trial,
12
                   pursuant to Cal. Bus. & Prof. Code § 17206(b), for Plaintiff;
13
             • That Defendants be enjoined from continuing the wrongful conduct
14
                   alleged herein and required to comply with all applicable laws;
15
             • An award of costs of litigation and reasonable attorney’s fees, pursuant to
16
                   Cal. Civ. Code § 1788.30(c) and Cal. Civ. Code § 1021.5 for Plaintiff;
17
             • An award of actual damages, in an amount to be determined at trial,
18
                   pursuant to 15 U.S.C. § 1693m(a)(1) and 15 U.S.C. 1693m(a)(2)(A),
19
                   against Defendants;
20
             • An award of costs of litigation and reasonable attorney’s fees, pursuant to
21
                   15 U.S.C. § 1693m(a)(3);
22
             • An award of actual damages, in an amount to be determined at trial,
23
                   pursuant to Cal. Civ. Code § 1788.30(a), for Plaintiff;
24
             • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code
25
                   § 1788.30(b), for Plaintiff;
26
             • An award of costs of litigation and reasonable attorney’s fees, pursuant to
27
                   Cal. Civ. Code § 1788.30(c) for Plaintiff;
28

       Complaint                                   35
     Case 3:19-cv-02377-WQH-MSB Document 1 Filed 12/11/19 PageID.36 Page 36 of 36



1      ///
2            • Punitive damages according to proof against Defendants; and,
3            • Any and all other relief the Court deems just and proper.
4
       Date: December 11, 2019                      SWIGART LAW GROUP, APC
5
6                                                   By: s/ Joshua B. Swigart
                                                    Joshua B. Swigart, Esq.
7
                                                    Josh@SwigartLawGroup.com
8
                                                    Attorney for Plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Complaint                               36
